[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] COURT'S RULING ON MOTION TO DISMISS
Judge Comerford found probable cause after a hearing in probable cause. Practice Book § 41-9 denies a motion to dismiss to a defendant charged with a crime punishable by death or life imprisonment for which probable cause has been found when the basis of the motion is either subdivision (5) or (9) of Practice Book § 41-8.
The defendant claims insufficiency of evidence and therefore his claim is based on § 41-8(5). The motion is therefore denied. CT Page 2340
HAUSER, J.